DETAILED ACTION
1)       Acknowledgement is made of Amendment received on 1/5/2022.                  Claims 19, 21-37, are amended and new claim 38 is offered for consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 19, 21-38, are rejected under 35 U.S.C. 103 as being unpatentable over Karppi et al. (WO 2016/120524).
Claims 19, 21-22: Karppi discloses a process for adding water soluble polymer product in particle form to a fibrous suspension in a papermaking process (Abstract).   The polymer is an amphoteric polyacrylamide obtained by gel polymerization (claim 9) of acrylamide together with anionic and cationic monomers at pH 7 (Page 3, line 30 to Page 4, line 2).   The amphoteric polyacrylamide has a mass average molecular weight of 1,500,000-6,000,000 g/mol and a total iconicity of 4-15 mol-% (Abstract, claim 1).  The fiber suspension which may be diluted is delivered to a headbox and then drained on a wire to form a web which is then dried to obtain a web of paper (Page 3, lines 9-14, Page 16, lines 8-17, claims 14-16).  Karppi does not disclose that the process is to control deposit formation in the process for manufacture of paper, however, in view that the process steps are disclosed, it is inherent or in the least it would have been obvious, 
Claims 23, 38: the invention is disclosed per claim 19, 23, above.   The amphoteric polyacrylamide includes < 15 mol-% of structural units originating from anionic and cationic monomers (Page 6, lines 20-23).
Claim 24: the invention is disclosed per claim 19, above.   The charged groups in the amphoteric polyacrylamide are cationic is in the range 10-95 % (Page 4,             lines 29-31).
Claim 25: the invention is disclosed per claim 19, above.   The amphoteric polyacrylamide has a net cationic charge as measured at pH 7 (Page 3 line 30 to    Page 4, line 2).   
Claim 26: the invention is disclosed per claim 19, above.   The amphoteric polyacrylamide is a linear polyacrylamide (Page 4, lines 20-23).
Claim 27: the invention is disclosed per claim 19, above.   The cationic groups of the amphoteric polyacrylamide originate from DADMAC (claim 8).
Claim 28: the invention is disclosed per claim 19, above.   The anionic groups of the amphoteric polyacrylamide originate from acrylic acid (claim 8).
Claim 29: the invention is disclosed per claim 19, above.   The polymer is an amphoteric polyacrylamide obtained by gel polymerization.   The non-aqueous solvent in the reaction mixture is less than 10 weight-% (claim 9).
Claim 30: the invention is disclosed per claim 19, above.   The polymer product has a polymer content of 70-98 weigh-% (claim 4).

           Claim 32: the invention is disclosed per claim 19, above.   The addition of clay is disclosed (Page 10, lines 16-22).   It would have been obvious to one skilled in the art at the time the invention was filed that at least some of the clay be swelling clay, also known as, bentonite.  
Claim 33: the invention is disclosed per claim 19, above.   The fiber suspension includes at least 50 weight-% of recycled fiber material from recycled paper or paperboard (Page 10, lines 23-27).  
           Claim 34: the invention is disclosed per claim 19, above.  The addition of mineral fillers conventionally used in paper making are disclosed (Page 10, lines 16-22).  It would have been obvious to one skilled in the art at the time the invention was filed, that the fillers amount and the filler particle size be optimized in order to obtain desired drainage. 
Claim 35: the invention is disclosed per claim 19, above.   The fiber suspension includes fibers obtained by kraft pulping (Page 24, line 11 to Page 25, line 5).   
Claim 36: the invention is disclosed per claim 19, above.   The amphoteric polyacrylamide is added to the fiber suspension having consistency of above 14 g/l (Page 9, lines 9-15). 

Response to Amendment
3)       Claims 21-24, 29-30, 34, 37 rejections under 35 U.S.C. 112(b), second paragraph, are withdrawn.
4)       Claims 19, 21-31, 33, 35-37 rejections under 35 U.S.C. 102(a)(2) as anticipated by Karppi et al., are withdrawn.
Conclusion
5)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748